DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice and the mathematical relationship or formula guiding wagering.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Please see Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 1 is an independent claim directed to a recruiting method.  Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn to the abstract idea of a mental process or a concept performed in the human mind (identifying a player, retrieving skill metrics, determining if skill meets threshold, send invitation).  In particular, the process of recruiting users to an application can be done mentally.

For the purpose of showing the mental steps, a golf outing could be used as an example
identifying a potential player;  (who want to play golf?)
retrieving skill metrics of the potential player;  (what is your handicap?)
determining whether the skill metrics of the potential player rises above a corresponding minimum skill threshold for the competitive event;  and (Outing is for 10 handicaps or less)
responsive to determining that at least one of the skill metrics of potential player rises above the minimum skill threshold for the competitive event, sending the potential player an invitation to the competitive event.  (For those who said that they want to play and have a 10 handicap or less, ask them to play in the outing.)


The recruiting steps cover performance of the limitations in the mind.  Claims 5-6 recite a database and an algorithm, but that is merely a recitation of generic computer components.  
Thus, the claim recites a mental process.
 (Step 2A, prong one: YES)

The claims are then analyzed to determine whether there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
In this case, the claims do not recite other additional elements or a combination of elements in a manner that imposes a meaningful limit on the judicial exception.
 (Step 2A, prong two: NO)

Viewing the limitations individually, 
The claims are then analyzed to determine whether the claims provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
There are no additional elements.


(Step 2B: NO). The claim is not patent eligible.

Claims 2-16 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soni (US patent 9,760,955).



Soni shows;
	In regards to claim 1, 
A method of recruiting remote players for a competitive event, comprising: 
identifying a potential player;  (figure 6, step 604, a subset of candidate users)
retrieving skill metrics of the potential player;  (figure 6, step 606, ranking candidate users base on retrieving skill data from the candidate users’ profiles)
determining whether the skill metrics of the potential player rises above a corresponding minimum skill threshold for the competitive event;  and (column 16, lines 38-40, “a set of rules associated with the group event, a minimum skill level requirement, a maximum skill level permitted”.  This is also included in the above ranking.)
responsive to determining that at least one of the skill metrics of potential player rises above the minimum skill threshold for the competitive event, sending the potential player an invitation to the competitive event. (figure 6, step 608, permitting a first subset to subscribe to the group event based on a on a set of grouping criteria.)
 
In regards to claims 2 and 11,
the competitive event is an in-person competition. (column 4, lines 32-39)
 
In regards to claims 7 and 8,
sending the potential player promotional material with respect to the event, wherein the promotional material is at least one of a coupon, an invitation, and informational 
 
In regards to claims 9 and 10,
wherein the skill metrics are specific to a type of event or the skill metrics are associated with multiple types of events. (column 3, lines 23-32, “Furthermore, in an aspect, the system facilitates the tracking of user skill levels and provides users the capability to review various qualities, characteristics and attributes of other users via rating systems.  In another aspect, the system facilitates the determination and quantification of user skill level as pertains to various group events or group events.  For instance, a user can be rated on skill level, attendance track record, preparedness, cooperative proclivities, and other such rating criteria.”)
 
In regards to claims 12 and 15,
the potential player had previously signed up for a similar event; the potential player had previously signed up for the event. (column 6, lines 21-27, “The user preferences can comprise the set of ranking data, the set of grouping criteria, a skill level of a user profile, a proximity of a first location corresponding to the first user profile as compared to a second location corresponding to the group event, historical information related to a user profile (e.g., attendance, behavior during gameplay), peer reviews or comments regarding a user profile, sporting preferences, positional preferences, athletic type preferences, or other such user preferences.” The historical information show the events and similar events that the candidate has signed up for.)

wherein the potential player had not previously signed up for a similar event; wherein the potential player has never participated in a similar event; and wherein the potential player had not previously signed up for the event.  (This is inherent because there is a first time for everything.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (US patent 9,760,955) in view of Batista Jerez (US PG pub 2013/0165238).

Soni shows all of the limitations of the claims except for specifying that the competitive event is a remote play competition; updating the skill metrics of the potential player with respect to the competitive event; wherein the matchmaking database comprises a collection of skill metrics from multiple players; and updating a matchmaking algorithm based on changes to the matchmaking database.



[0228] “d) Competition type: defines the environment where the activity takes place: the user can choose "Live" it if take place on a physical environment or "Virtual" if the activity takes place in cyberspace or a computer generated environment.”
Abstract, “Users can compare two or more elements of the network or just follow any element of the network receiving constant updates about topics of their interest.”  FIG. 4 is a block diagram showing the data definition, formulas, statistics, raw data, data rules and user generated profiles related to an activity in a database engine.  The formula section is considered to be matchmaking algorithms.

Based on the teaching of Batista Jerez, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soni invention to incorporate some matching system components, including, the competitive event is a remote play competition; updating the skill metrics of the potential player with respect to the competitive event; wherein the matchmaking database comprises a collection of skill metrics from multiple players; and updating a matchmaking algorithm based on changes to the matchmaking database in order to improve the range and maintenance of the Soni system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CUFF/Primary Examiner, Art Unit 3715